United States Securities Exchange Commission Washington, D.C. 20549 Form 10-QSB [X ]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-27419 American Security Resources Corporation (Exact name of small business issuer as specified in its charter) Nevada 90-0179050 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 9601 Katy Freeway, Suite 220 Houston, TX 77024 (713) 465-1001 (Address of principal executive offices) (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 of 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:153,509,121 of August 20, 2007. Transitional Small Business Disclosure Format (check one) [ X ] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act. [ ] Yes [ X ] No TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1 - Financial Statements 3 Item 2 - Plan of Operation 13 PART II - OTHER INFORMATION 14 Item 1 - Legal Proceedings 15 Item 2 - Controls and Procedures 15 Item 3 - Precautionary Statement 15 PART III - EXHIBITS AND CERTIFICATIONS 15 Item 1 - Exhibits 16 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements AMERICAN SECURITY RESOURCES CORPORATION (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2007ANDDECEMBER 31, 2006 (unaudited) June 30, 2007 December 31, 2006 ASSETS Cash in bank $ 51,512 $ 6,575 Prepaid expenses 4,415 6,447 Total current assets 55,927 13,022 Equipment, net of depreciation of $49,371 and $26,463, respectively 110,216 133,121 TOTAL ASSETS $ 166,143 $ 146,143 LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable 83,806 126,184 Other current liabilities 131,840 119,729 Accrued contingent liability and accrued interest 154,875 153,250 Notes payable and accrued interest - shareholders 25,909 20,157 Total current liabilities 396,430 419,320 SHAREHOLDERS' DEFICIT Preferred stock - 1,000,000 shares authorized; $.001 par value; no shares issued or outstanding - - Common stock - 200,000,000 shares authorized; $.001 par value 143,635,771 and 109,604,794 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 143,636 109,604 Additional paid-in capital 45,357,706 43,253,937 Deficit accumulated during the development stage (13,623,345) (11,528,434) Deficit accumulated from prior operations (32,108,284) (32,108,284) Total shareholders' deficit (230,287) (273,177) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 166,143 $ 146,143 The accompanying notes are an integral part of these financial statements. AMERICAN SECURITY RESOURCES CORPORATION (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007AND 2006 AND THE PERIOD FROM OCTOBER 1, 2005 (RE-ENTERING OF DEVELOPMENT STAGE) THROUGH JUNE 30, 2007 (unaudited) Three months Ended June 30 Six months Ended June 30 Re-entering Development Stage to 2007 2006 2007 2006 June 30, 2007 General and administrative expenses $ 987,874 872,556 2,004,742 $3,344,956 11,510,522 Depreciation 13,770 - 22,903 0 46,186 Research and development expenses (192,002) 375,635 58,707 705,890 1,826,890 Operating Expenses (809,642) (1,248,191) (2,086,352) (4,050,846) (13,383,598) Other Income (Expense): Permanent impairment of investment - - (225,000) Interest expense (7,599) (8,556) - (14,744) Net Loss $ (817,241) (1,248,191) $(2,094,908) $(4,050,846) $ (13,623,342) Other Comprehensive Loss: Change in unrealized loss on investment available for sale - (95,536) - (130,152) (86,538) Comprehensive Loss $ (817,241) $ (1,343,727) $ (2,094,908) $(4,180,998) $(13,709,880) Loss per share - basic and fully diluted $ (0.01) $ (0.02) $ (0.02) $(0.06) $(0.15) Weighted average no. of shares outstanding 133,829,190 72,820,796 122,768,928 70,115,092 89,774,388 The accompanying notes are an integral part of these financial statements. AMERICAN SECURITY RESOURCES CORPORATION (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY FOR THE PERIOD FROM JANUARY 1, 2, 2007 (unaudited) Accumulated Deficit Other No. of Paid-in Development Prior Comprehensive Shares Capital Stage Operations Loss Total Balance, 12/31/04 35,319,977 $ 29,741,757 $ (29,652,400) $ - $ - $ 89,357 Shares issued for: Cash 2,000,000 77,000 77,000 Director services 2,624,501 248,567 248,567 Services 8,231,288 1,429,304 1,429,304 Warrant expense - 1,505,897 1,505,897 Compensation 12,000,000 2,040,000 2,040,000 Equity swap investment 1,500,000 225,000 225,000 Net loss (5,384,548) (5,384,548) Other comprehensive loss Balance, 12/31/05 (86,538) (86,538) 61,675,766 $ 5,267,525 $ (35,036,948) $ - $ (86,538) $ 144,039 Entries for twelve months ended December 31, 2006: Reclassification of accumulated deficit 32,108,284 (32,108,284) Shares of common stock issued for cash January 1,250,000 111,962 111,962 February 1,608,000 285,138 285,138 March 3,330,000 428,344 428,344 May 1,000,000 136,981 136,981 June 2,050,000 195,000 195,000 July 1,250,000 115,000 115,000 August 2,500,000 179,750 179,750 September 1,500,000 103,000 103,000 October 2,781,250 182,500 182,500 November 500,000 24,000 24,000 December 5,975,000 144,315 144,315 Total 23,744,250 1,905,990 - - - 1,905,990 Shares of common stock issued for directors' services March 700,000 175,175 175,175 August 4,298,000 408,310 408,310 October 200,000 17,400 17,400 December 1,500,000 90,000 90,000 Total 6,698,000 690,885 - - - 690,885 Shares of common stock issued for consulting services March 1,370,999 452,078 452,078 April 700,000 178,500 178,500 June 200,000 27,000 27,000 July 1,100,000 121,000 121,000 August 7,701,999 707,690 707,690 September 213,053 22,371 22,371 October 1,500,000 126,000 126,000 December 2,000,000 90,000 90,000 Total 14,786,051 1,724,639 - - - 1,724,639 Shares of common stock issued for accrued liabilities May 455,448 107,030 107,030 June 177,844 25,509 25,509 Total 633,292 132,539 - - - 132,539 Shares of common stock issued relating to the cashless exercise of warrants February 1,129,935 - Total 1,129,935 - Fair value of warrants issued for services March - 1,775,832 1,775,832 April - 111,000 111,000 May - 127,000 127,000 June - 85,000 85,000 September - 175,922 175,922 October - 80,314 80,314 November - 24,555 24,555 December - 26,224 26,224 Total - 2,405,847 - - - 2,405,847 Shares of common stock issued for employee and contractor incentives and bonuses December 937,500 42,188 42,188 Total 937,500 42,188 - - - 42,188 Fair value of the modification of the warrants July - 1,127,998 1,127,998 Warrants issued for cash - July - 150,000 150,000 Other equity items (1) (84,070) 86,538 2,468 Net loss (8,599,770) (8,599,770) Balance, 12/31/06 109,604,794 43,363,541 (11,528,434) (32,108,284) - (273,177) Entries for the three months ended March 31, 2007 Shares of common stock issued for cash January 3,900,000 155,460 155,460 February 3,000,000 120,700 120,700 March 4,150,000 156,280 156,280 Total 11,050,000 432,440 - - - 432,440 Shares of common stock issued for directors' services January 500,000 42,000 42,000 Total 500,000 42,000 - - - 42,000 Shares of common stock issued for consulting services January 400,000 38,400 38,400 Total 400,000 38,400 - - - 38,400 Shares of common stock issued for accrued liabilities and contractor services January 4,285,155 156,416 156,416 February 431,386 31,060 31,060 March 848,655 53,398 53,398 Total 5,565,196 240,874 - - - 240,874 Fair value of warrants issued for services January - 453,142 453,142 February - 90,628 90,628 March - 130,450 130,450 Total - - 674,220 - - - 674,220 Other equity items (1) 84,070 84,070 Net loss (1,277,667) (1,277,667) Balance, March 31, 2007 127,119,990 $44,875,548 $(12,806,101) $(32,108,284) $ - $(38,840) Less par: (127,120) Total $44,748,428 Entries for the three months ended June 30, 2007 Shares of common stock issued for cash April 4,500,000 64,260 64,260 May 1,450,000 39,850 39,850 June 7,900,000 206,890 206,890 Total 12,750,000 311,000 - - - 311,000 Shares of common stock issued for consulting services June 250,000 10,000 10,000 Total 250,000 10,000 - - - 10,000 Shares of common stock issued for accrued liabilities and contractor services April 815,604 41,275 41,275 May 801,014 32,465 32,465 June 722,290 33,587 33,587 Total 2,338,908 107,326 - - - 107,326 Shares of common stock issued relating to the cashless exercise of warrants June 76,873 0- - Total - 76,873- Fair value of warrants issued for services April - 68,007 68,007 May - 19,400 19,400 June - 110,061 110,061 Total - 197,368 - - - 197,368 Net loss (817,241) (817,241) Balance, June 30, 2007 143,635,771 $45,501,342 $(13,623,345) $(32,108,284) $ - $(230,287) Less par: (143,636) Total $45,357,706 (1)Other Equity Items: $84,070 subtraction from Paid In Capital in 2006 results from stock issuances for which cash was received subsequent to 12/31/06. $86,538 addition to "Other Comprehensive Loss" results from the reclassification of loss on investment from temporary to permanent. The accompanying notes are an integral part of these financial statements. AMERICAN SECURITY RESOURCES CORPORATION A DEVELOPMENT STAGE ENTERPRISE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2007AND 2, 2005 (RE-ENTERING OF DEVELOPMENT STAGE) THROUGH JUNE 30, 2007 (unaudited) Re-entering Development Stage to June 30, 2007 Development stage to Six months Ended June 30, June 30, 2007 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,094,908) $ (4,050,846) $ (13,623,342) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 22,905 7,676 46,187 Common stock issued for services 438,600 746,085 6,876,414 Stock option and warrant expense 955,761 2,098,832 3,413,473 Permanent impairment of investment available for sale - - 225,000 Contingent liquidated damages expense - 150,000 Change in operating assets and liabilities: Prepaid expenses 2,032 - 3,615 Accounts payable (42,378) 70,612 26,321 Contingent liabilities - Accrued liabilities 14,485 103,924 205,233 Net cash used in operating activities (703,503) (1,023,717) (2,677,099) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment - (112,353) (148,272) Net cash used in investing activities - (112,353) (148,272) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the exercise of stock options 743,440 1,1577,425 2,265,360 Proceeds from shareholders loans 5,000 - 25,000 Net borrowings/(paydowns) on line of credit 10,000 45,490 Proceeds from the issuance of warrants - - 150,000 Net cash provided from financing activities 748,440 1,167,425 2,785,850 Net change in cash and cash equivalents 44,937 31,355 (39,521) Cash and cash equivalents, beginning of period 6,575 11,585 91,033 Cash and cash equivalents, end of period $ 51,512 $ 42,940 $ 51,512 The accompanying notes are an integral part of these financial statements. AMERICAN SECURITY RESOURCES CORPORATION (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying consolidated financial statements of American Security Resources Corporation (“ASRC”, “the Company”, “we” or “us”) have been prepared by ASRC without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in conformity with generally accepted accounting principles have been omitted or condensed pursuant to such rules and regulations. These statements should be read in conjunction with ASRC's audited consolidated financial statements and notes thereto included in ASRC's Form 10-KSB for the year ended December 31, 2006. In management's opinion, these interim consolidated financial statements reflect all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation of the consolidated financial position and results of operations for each of the periods presented. The accompanying unaudited interim financial statements as of and for the three-months ended June 30, 2007 are not necessarily indicative of the results which can be expected for the entire year. The consolidated financial statements of ASRC include the accounts of ASRC and its wholly-owned subsidiary, Hydra Fuel Cell, Inc All significant inter-company transactions have been eliminated. NOTE 2 - GOING CONCERN Through June 30, 2007 ASRC has incurred losses totaling $13,623,342 since it re-entered the development stage on October 1, 2005 and had limited working capital at June 30, 2007. Because of these conditions, we will require additional working capital to continue operations and develop the business. We intend to raise additional working capital either through private placements or debt financing arrangements. There are no assurances that we will be able to achieve a level of revenues adequate to generate sufficient cash flow from operations or obtain additional financing through private placements or other financing arrangements to support ASRC's working capital requirements. To the extent that funds generated from any private placements or other debt financing arrangements are insufficient, we will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on the terms acceptable to us. If adequate working capital is not available, we may not continue our operations or execute our business plan. These conditions raise substantial doubt about our ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should we be unable to continue as a going concern. NOTE 3 - STOCK-BASED COMPENSATION During the six months ended June 30, 2007,ASRC issued 2,181,818 shares of our common stock to our Chairman and Chief Executive Officer, Frank Neukomm and our President and Chief Operating Officer in lieu of salaries which were due to them as of December 31, 2006. These shares were valued at $74,182 based on their market value in these financial statements.ASRC also issued 250,000 shares of stock to Frank Neukomm as compensation for a sales bonus.These shares were valued at $10,000.The amount is equal to the fair value of the shares at the time the Board authorized their issuance. During the six months ended June 30, 2007, ASRC issued 5,622,286 shares of stock in lieu of compensation to consultants for services rendered at Hydra Fuel Cell.These shares were valued at $273,765 based on their market value at the time of issuance, as reflected in these financial statements. On January 30, 2007 ASRC issued 500,000 shares of our common stock to our Board of Directors as compensation for their service. These shares were valued at $42,000 based on their market value in these financial statements. The amount is equal to the fair value of the shares at the time the Board authorized their issuance. During the six months ended June 30, 2007, ASRC issued 750,000 common shares to external parties in exchange for consulting and legal services and recorded a total expense of $52,750,The expense is equal to the fair value of the shares at the date that either a definitive agreement to issue the shares was reached with external parties or the date the Board authorized their issuance. NOTE 4 - WARRANTS AND OPTIONS During the six months ended June 30, 2007, ASRC granted options and warrants as follows: ASRC granted options to purchase 6,000,000 shares of our common stock pursuant to a consulting contract with an exercise price equal to 70% of the weighted average price of the lowest eight days of the prior twenty trading days. These options vested immediately and had a term of 90 days. We estimated the fair value of these options using the Black Scholes method with assumptions including: (1) term of 90 days; (2) a computed volatility rate ranging from 95.62% to 195.42% (3) a discount rate of 4.72 to 4.91 % and (4) zero dividends. The fair value of these options was estimated to be $176,965 and is included in general and administrative expenses for the six-months ended June 30, 2007. All of these options were exercised, resulting in cash receipts of $139,500. During the 6 months ended June 30, 2007, ASRC granted options to purchase 17,600,000 shares of our common stock pursuant to a consulting contract with an exercise price equal to 70% of the closing price on the date immediately preceding the grant date. These options vested immediately and had a term of 1day. We estimated the fair market value of these options using Black Scholes method with assumptions including (1) term of 90 days, (2) computed volatility rates of 91% to 127.57%; (3) discount rates of 4.73% - 4.91% and (4) zero dividends. The fair value was estimated to be $506,308. All of these options were exercised resulting in cash receipts of $543,540. ASRC issued 650,000 shares and granted warrants to purchase 650,000 shares of our common stock pursuant to a Private Placement Memorandum with two accredited investors whereby the investors purchased 650,000 Investment Units consisting of (a) 1 share of common stock, (b) ½ of one option to purchase a share of our common stock at $0.10 and (c) ½ of one option to purchase a share of our common stock at $0.20. These warrants vested immediately and had a term of three years. We allocated the proceeds of $32,500 to the warrants and common stock based on the relative fair value of each. We estimated the fair value of these warrants using the Black Scholes method with assumptions including: (1) term of 3 years; (2) a computed volatility rate of 194.65% (3) a discount rate of 4.78 % and (4) zero dividends. The relative fair value of these options was estimated to be $18,931 . ASRC granted options to purchase 500,000 shares to each member of our Board of Directors, to the Chief Technology Officer of our Hydra Fuel Cell subsidiary, and our Chief Financial Officer with an exercise price equal to $0.071. The options vested immediately and expire on December 31, 2011. We estimated the fair value of these options using the Black Scholes method with assumptions including: (1) term of 5 years; (2) a computed volatility 217% (3) a discount rate of 4.78% and (4) zero dividends. The fair value of these options was estimated to be $332,123 and is included in general and administrative expenses for the three-months ended March 31, 2007. During the six months ended June 30, 2007, ASRC issued options to purchase 5,500,000 shares of common stock granted to certain officers and directors These options expire in five years from the grant date, are immediately vested, contain a cashless option, and have an exercise price of $0.19. The cashless exercise provision allows the Holder to receive common stock according to the formula: S W - [ ( $0.19 / C ) * W ], where S The number of shares received using the cashless provision W the number of warrants granted C the closing bid price on the date of exercise As a result of the adoption of FAS 123R, stock-based compensation expense of $1,038,363 was recognized during the six month period ended June 30, 2007. The Company estimated the fair value of these warrants using the Black Scholes method with the following assumptions: (1)computed volatility rate of 240% (2) option term of 5 years and (3) risk - free rate of 4.7% and (4) expected dividend rate of 0. NOTE 5 - RELATED PARTY TRANSACTIONS During 2006, ASRC's Chief Executive Officer and Chief Operating Officer both made loans to the Company of $10,000 each. During the six months ended June 30, 2007, they made additional loans of $5,000. These loans pay interest at 6 percent and are due May 12, 2007. As of June 30, 2007, we have accrued $909 of interest payable on these notes and the principal balance remains outstanding. As described above, during the six months ended June 30, 2007, ASRC issued 2,181,818 shares of our common stock to our Chairman and Chief Executive Officer, Frank Neukomm and our President and Chief Operating Officer in lieu of salaries which were due to them as of December 31, 2006. These shares were valued at $74,182 in these financial statements.ASRC also issued 250,000 shares of stock to Frank Neukomm as compensation for a sales bonus.These shares were valued at $10,000.The amount is equal to the fair value of the shares at the time the Board authorized their issuance. Also on January 16, 2007, ASRC issued 113,636 shares of our common stock to the President of our Hydra Fuel Cell subsidiary, who is also a board member of American Security Resources, in lieu of salaries which were due to him as of December 31, 2006. These shares were valued at $3,977 in these financial statements. NOTE 6 - COMMITMENTS AND CONTINGENCIES During 2006, ASRC was named as a defendant in a civil lawsuit alleging patent infringement. ASRC affirmatively defends its position that it has not infringed on the third party patent. While, the final outcome is not known at this time, management does not believe it will have a material impact on its financial position or results of operations. In July 2006, ASRC issued warrants to purchase 50,000,000 shares to an investor for cash proceeds of $150,000 in contemplation of negotiating a further financing arrangement which ultimately did not occur. The warrants have a 3 year term and an exercise price of $0.01. ASRC estimated the fair market value of these warrants to be $4,113,000 using a Black Scholes with key assumptions of (1) expected term of 3 years, (2) calculated volatility of 284.93%, (3) discount rate of 4.3% and (4) zero dividends. The terms of the warrants included maximum liquidated damages in the amount of $680,000, in the event that the company did not file an effective registration statement within six months of the execution of the agreement. Included in the damages, was a potential to refund the $150,000 proceeds received. At the same time, a shareholder pledged 4,000,000 shares of his own stock in ASRC to the investor for collateral. ASRC evaluated these warrants for liability treatment under SFAS 133 and EITF 00-19 taking into consideration View A of EITF 05-04 and determined that it was more economical to settle in “unregistered shares”, thus these instruments were not considered to be liabilities under the authoritative literature. As of June 30, 2007, we are considered to be in default under this warrant agreement because no registration statement was filed. As a result, we have accrued a contingent liability of $150,000 for the original proceeds received and estimated liquidated damages of $35,000 and have recorded a corresponding expense. The company will continue to evaluate further liquidated damages if necessary. NOTE 7 –
